rd.   ,    •   if!.


      ·AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                                               Page I of!   lLJ
                                              UNITED STATES DISTRICT COURT
                                                               SOUTHERN DISTRICT OF CALIFORNIA

                                United States of America                                                            JUDGMENT IN A CRIMINAL CASE
                                           v.                                                                       (For Offenses Committed On or After November I, 1987)



                                 Tino Morales-Gomez                                                                 Case Number: 3:19-mj-22033

                                                                                                                    Merle N Schneidewind
                                                                                                                    Defendant's Attorney


          REGISTRATION NO. 75123298

          THE DEFENDANT:
           12:1 pleaded guilty to count(s) 1 of Complaint
                                                       ~~~----"--~~~~~~~~~~~~--'-~~~~~~~~~~


           D was found guilty to count( s)
             after a plea of not guilty.
             Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
          Title & Section                    Nature of Offense                                                                                        Count Number(s)
          8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                                              1

           D The defendant has been found not guilty on count(s)                                                ~~~~~~~~~~~~~~~~~~~




           D Count(s)                                                                                                dismissed on the motion of the United States.

                                                      IMPRISONMENT
                 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
          imprisoned for a term of:

                                         ~     TIME SERVED                                                      D                                         days

           12:1       Assessment: $10 WAIVED 12:1 Fine: WAIVED
           12:1       Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
           the        defendant's possession at the time of arrest upon their deportation or removal.
           D          Court recommends defendant be deported/removed with relative,                          charged in case


               IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
          of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
          imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
          United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                                 Wednesday, May 22, 2019
                                                                                                                 Date of Imposition of Sentence


          Received .•
                      .       ~I
                              ··~
                              >"'-
                          /DUSM
                                   '
                                   • .
                                       ·
                                       I
                                                               f·-·-
                                                                 Dii t.~·· <j.";,
                                                                J,_
                                                                 ··'"'!1,1.
                                                                       t';':W

                                                                  ··-""-'

                                                               MAY 2 2 2019
                                                                           :0
                                                                                 ~--
                                                                                f:'1n>:ir.;
                                                                             .. ·
                                                                                :,',~~
                                                                                              -----


                                                                                                                 Hlil1.it::LoCK
                                                                                                                 UNITED STATES MAGISTRATE JUDGE

                                           so~:~.-.~::r:>··{. u_ ·~. ,. :r.···r-~-·,
          Clerk's Office                                 ,;;
                                       car.ti'··~ '''~i.. ~ / '.l;~'.i~,c?-1'RT
                                              . -· ..---~-----.,..~                      \,;;... L11-onN1,f!\
                                                                                                                                                                 3:19-mj-22033
                                                                      ·--- -'"··----·--..--!2!:~-ry
